Exhibit 10.3

AWARD NOTICE

AND

RESTRICTED STOCK UNIT AGREEMENT

(2017 Sign-On Award Agreement)

INVITATION HOMES INC.

2017 OMNIBUS INCENTIVE PLAN

The Participant has been granted Restricted Stock Units (“RSUs”) with the terms
set forth in this Award Notice, and subject to the terms and conditions of the
Plan and the Restricted Stock Unit Agreement entered into by and between the
Participant and the Company to which this Award Notice is attached. Capitalized
terms used and not defined in this Award Notice shall have the meanings set
forth in the Restricted Stock Unit Agreement and the Plan, as applicable.

 

Participant:    Frederick C. Tuomi       Date of Grant:    November 16, 2017   
   Vesting Start Date:    November 16, 2017      
Restricted Stock Units Granted:    301,854 RSUs      

 

Time Vesting RSUs    Performance Vesting RSUs 150,927    150,927

1. Time Vesting RSUs. 50% of the RSUs shall be subject to time-based vesting
(the “Time Vesting RSUs”). 100% of the Time Vesting RSUs shall become vested on
November 16, 2020, subject to the Participant’s continued employment through
such vesting date.

2. Performance Vesting RSUs.

(a) Performance Conditions. 50% of the RSUs shall be subject to
performance-based vesting (the “Performance Vesting RSUs”). The Performance
Vesting RSUs will become earned (“Earned RSUs”) based on the achievement of the
“Performance Conditions” during applicable “Performance Period”, each of which
shall be established by the Board not later than 90 days following the Date of
Grant, which Performance Conditions shall be binding on the Company and the
Participant thereafter. The Company will inform the Participant in writing of
the Performance Conditions within 10 days of their being established.

(b) Calculation of Number of Earned Units. Following the last day of any
applicable Performance Period, the Committee shall calculate the number of
Earned RSUs based on the Performance Conditions previously established by the
Board. The date of such calculation shall be the “Determination Date”.

(c) Unvested RSUs Forfeited. Any Performance Vesting RSUs which do not become
Earned RSUs based on actual performance during the applicable Performance Period
shall be forfeited as of the last day of the Performance Period, except to the
extent set forth in Restricted Stock Unit Agreement.

3. Vesting of Earned RSUs. All Performance Vesting RSUs that become Earned RSUs
shall become vested on November 16, 2020 and shall be settled in accordance with
the terms of the Restricted Stock Unit Agreement, contingent on continued
employment through such date.



--------------------------------------------------------------------------------

2

 

RESTRICTED STOCK UNIT AGREEMENT

(2017 SIGN-ON GRANT)

INVITATION HOMES INC.

2017 OMNIBUS INCENTIVE PLAN

This Restricted Stock Unit Agreement, effective as of the Date of Grant (as
defined below), is between Invitation Homes Inc., a Maryland corporation (the
“Company”), and the Participant (as defined below).

WHEREAS, the Company has adopted the Invitation Homes Inc. 2017 Omnibus
Incentive Plan (as it may be amended, the “Plan”) in order to provide additional
incentives to selected officers, employees, consultants and advisors of the
Company Group; and

WHEREAS, the Committee (as defined in the Plan) responsible for administration
of the Plan has determined to grant RSUs to the Participant as provided herein
and the Company and the Participant hereby wish to memorialize the terms and
conditions applicable to such RSUs.

NOW, THEREFORE, the parties hereto agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:

(a) “Agreement” shall mean this Restricted Stock Unit Agreement including
(unless the context otherwise requires) the Award Notice and Appendix A.

(b) “Award Notice” shall mean the notice to the Participant with respect to the
RSUs granted under this Agreement.

(c) “Constructive Termination” shall have the meaning set forth in any
employment agreement, or if no such agreement exists, the meaning set forth in
any other agreement providing for severance benefits (including a participation
notice under the Company’s Executive Severance Plan) entered into by the
Participant and a member of the Company Group, as may be amended, modified or
supplemented from time to time, or, if no such agreement exists at the time of a
termination of employment or service, (i) a material reduction in the
Participant’s total compensation opportunity (measured as base salary, target
annual bonus opportunity, and target long-term cash incentive opportunity in the
aggregate) other than in connection with an across-the-board reduction of
compensation which does not exceed 10% of the Participant’s base salary and that
is applied to all senior executives of the Company; or (ii) a relocation of the
Participant’s principal place of employment by more than 50 miles; provided that
any event described in clause (i) or (ii) above shall not constitute a
Constructive Termination unless the Company fails to cure such event within 30
days after receipt from the Participant of written notice of the event which
otherwise would constitute Constructive Termination; and provided, further, that
“Constructive Termination” shall cease to exist for an event on the 60th day
following the Participant’s knowledge thereof, unless the



--------------------------------------------------------------------------------

3

 

Participant has given the Board written notice thereof prior to such date.
Notwithstanding the foregoing, no event that occurred prior to the Date of Grant
shall constitute “Constructive Termination” and the Participant acknowledges
that the Participant has agreed to the compensation and work location described
in the term sheet between the Participant and the Company dated September 19,
2017.

(d) “Date of Grant” shall mean the “Date of Grant” listed in the Award Notice.

(e) “Detrimental Activity” shall mean the Participant’s (i) willful or repeated
failure or refusal to perform such duties which results in demonstrable material
harm to the Company Group, following written notice from the Committee and ten
days opportunity to cure; (ii) conviction of, or plea of guilty or no contest
to, (A) any felony; or (B) any other crime that results in, or could reasonably
be expected to result in, material harm to the business or reputation of the
Company or any other member of the Company Group; (iii) fraud or
misappropriation, embezzlement or misuse of funds or property belonging to the
Company or any other member of the Company Group; or (iv) act of personal
dishonesty that involves personal profit in connection with the Participant’s
employment or service to the Service Recipient.

(f) “Participant” shall mean the “Participant” listed in the Award Notice.

(g) “Qualifying Termination” shall mean the Participant’s employment or service,
as applicable, with the Company Group is terminated by the Company Group without
Cause, or is terminated by the Participant following a Constructive Termination.

(h) “Restrictive Covenant Violation” shall mean the Participant’s breach of the
Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by the Participant.

(i) “RSUs” shall mean that number of Restricted Stock Units listed in the Award
Notice as “Restricted Stock Units Granted.”

(j) “Shares” shall mean a number of shares of the Company’s Common Stock equal
to the number of RSUs.

2. Grant of Units. The Company hereby grants the RSUs to the Participant, each
of which represents the right to receive one Share upon vesting of such RSU,
subject to and in accordance with the terms, conditions and restrictions set
forth in the Plan, the Award Notice, and this Agreement.

3. RSU Account. The Company shall cause an account (the “Unit Account”) to be
established and maintained on the books of the Company to record the number of
RSUs credited to the Participant under the terms of this Agreement. The
Participant’s interest in the Unit Account shall be that of a general, unsecured
creditor of the Company.

4. Vesting; Settlement. The RSUs shall become vested in accordance with the
schedule set forth on the Award Notice. The Company shall deliver to the
Participant one share of Common Stock for each RSU (as adjusted under the Plan)
which becomes vested in a given calendar year, pursuant to Section 12, below,
and such vested RSU shall be cancelled upon such delivery.



--------------------------------------------------------------------------------

4

 

5. Termination of Employment.

(a) In the event that the Participant’s employment or service, as applicable,
with the Company Group terminates for any reason, any unvested RSUs shall be
forfeited and all of the Participant’s rights hereunder with respect to such
unvested RSUs shall cease as of the effective date of termination (the
“Termination Date”) (unless otherwise provided for by the Committee in
accordance with the Plan or this Agreement).

(b) Notwithstanding the foregoing, in the event of a Qualifying Termination,
subject to the Participant’s execution and non-revocation of the Company’s
standard form of release of claims:

(i) the Time Vesting RSUs and any Earned RSUs outstanding under this Agreement
shall become vested as of the Termination Date and settled as soon as
practicable following the Termination Date.

(ii) With respect to any Performance Vesting RSUs for which the applicable
Performance Period has not been completed, a prorated portion of the Performance
Vesting RSUs will remain outstanding and eligible to vest based on actual
performance on the last day of the Performance Period, with such proration based
on the number of days the Participant was employed during the Performance
Period, relative to the total number of days in the Performance Period. Any
Performance Vesting RSUs which become Earned RSUs following the applicable
Determination Date shall become vested and settled in accordance with Section 4
as soon as practicable following the Determination Date.

(c) Notwithstanding the foregoing, in the event the Participant’s employment or
service with the Company Group is terminated by the Company Group following the
Participant’s death or during the Participant’s Disability, subject to the
Participant’s or executor’s execution and non-revocation of the Company’s
standard form of release of claims:

(i) the Time Vesting RSUs and any Earned RSUs outstanding under this Agreement
shall become vested as of the Termination Date and settled as soon as
practicable following the Termination Date.

(ii) With respect to any Performance Vesting RSUs for which the applicable
Performance Period has not been completed, a prorated portion of the Performance
Vesting RSUs will remain outstanding and eligible to vest based on actual
performance on the last day of the Performance Period, with such proration based
on the number of days the Participant was employed during the Performance
Period, relative to the total number of days in the Performance Period. Any
Performance Vesting RSUs which become Earned RSUs following the applicable
Determination Date shall become vested and settled in accordance with Section 4
as soon as practicable following the Determination Date.



--------------------------------------------------------------------------------

5

 

(d) The Participant’s rights with respect to the RSUs shall not be affected by
any change in the nature of the Participant’s employment or service, as
applicable, so long as the Participant continues to be an employee or service
provider, as applicable, of the Company Group. Whether (and the circumstances
under which) the Participant’s employment or service, as applicable, has
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f) of
the Exchange Act, its designee, whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to the designee’s own employment for purposes of the
RSUs).

6. Change in Control.

(a) Treatment of Performance Vesting RSUs.

(i) Calculation of Change in Control Earned RSUs. In the event of a Change in
Control during the Participant’s employment and prior to the completion of the
Performance Period, the Committee shall equitably determine the number of Earned
RSUs based on its determination of the satisfactory completion of the
Performance Conditions through the date of the Change in Control. The number of
Earned RSUs calculated in accordance with the foregoing (the “Change in Control
Earned RSUs”) shall not be prorated based on the number of completed days in the
Performance Period.

(ii) Vesting of Change in Control Earned RSUs. Any Performance Vesting RSUs
which become Change in Control Earned RSUs shall become vested as to 50% of such
Change in Control Earned RSUs as of the date of the Change in Control, and as to
the remaining 50% of the Change in Control Earned RSUs on the first anniversary
of the date of the Change in Control.

(b) Certain Terminations Following a Change in Control. Notwithstanding
Section 5(a) of this Agreement, in the event of a Qualifying Termination during
the 24-month period immediately following a Change in Control, any unvested Time
Vesting RSUs, Earned RSUs, and Change in Control Earned RSUs shall become vested
as of the Termination Date, and shall thereafter be settled in accordance with
this Agreement.

(c) Assumption of Awards. In the event of a Change in Control, in connection
with which the successor to the Company fails to assume, convert or replace the
RSUs, the Time Vesting RSUs, Earned RSUs, and the Change in Control Earned RSUs,
to the extent not assumed, will become vested as of immediately prior to the
Change in Control.

7. Dividends.

(a) Upon the declaration by the Company of dividends to holders of its Common
Stock, the Participant shall be entitled to receive dividend equivalent payments
(“Dividend



--------------------------------------------------------------------------------

6

 

Equivalents”) in respect of all of such Participant’s Time Vesting RSUs and any
Earned RSUs, whether unvested or vested and not yet settled, as of the record
date for such dividend. The Dividend Equivalents shall be delivered to the
Participant on the regular payment date that such dividend is made to all
holders of the Company’s Common Stock and in the same form as are delivered to
holders of the Company’s Common Stock (i.e., in either cash, without interest,
or in shares of Common Stock which Common Stock will not be not subject to any
vesting conditions).

(b) Unearned Performance Vesting RSUs shall be entitled to be credited with
dividend equivalent payments (upon the payment by the Company of dividends on
Shares), which shall accrue in cash without interest and shall be delivered in
cash (unless the Committee in its sole discretion, elects to settle such amount
in Shares having a Fair Market Value as of the settlement date equal to the
amount of such dividends). Accumulated dividend equivalents shall be payable at
such time the Performance Vesting RSUs become Earned RSUs. For the avoidance of
doubt, dividends accrued in respect of Performance Vesting RSUs shall only be
paid to the extent the underlying Performance Vesting RSU becomes an Earned RSU,
and to the extent any Performance Vesting RSUs are forfeited and not earned, the
Participant shall have no right to such dividend equivalent payments.

8. Restrictions on Transfer. The Participant may not assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the RSUs or the Participant’s
right under the RSUs to receive Shares, except other than by will or by the laws
of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any of its Affiliates; provided, that the
designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

9. Repayment of Proceeds; Clawback Policy. In the event of a Restrictive
Covenant Violation or if the Participant engages in Detrimental Activity prior
to the fifth anniversary of the Date of Grant, the Participant shall be
required, in addition to any other remedy available (on a non-exclusive basis),
to pay to the Company, within 10 business days of the Company’s request to the
Participant therefor, an amount equal to the aggregate after-tax proceeds the
Participant received upon the sale or other disposition of, or distributions in
respect of, the RSUs (including any Dividend Equivalents previously paid) and
any Shares issued in respect thereof. In addition, in the event of a restatement
of the Company’s financial results (other than a restatement caused by a change
in applicable accounting rules or interpretations), the result of which is that
the number of RSUs that became Earned RSUs would have been a lower amount had it
been calculated based on such restated results, and the Committee determines
that the Participant engaged in fraud or intentional illegal conduct which
materially contributed to the need for such restatement, the Company shall be
entitled to recoup from the Participant, an amount equal to the excess of the
compensation received by the Participant over the amount the Participant would
have been entitled to if calculated based on the restated financial results. The
amount of any request for clawback or recoupment shall take into account all
amounts of tax that would be recoverable upon a claim of loss for payment of
such proceeds in the year of repayment. The RSUs and all proceeds of the RSUs
shall be subject to the Company’s clawback policies, if any, and as in effect
from time to time, to the extent any such policy is required by law.



--------------------------------------------------------------------------------

7

 

10. No Right to Continued Employment or Engagement. Neither the Plan nor this
Agreement nor the Participant’s receipt of the RSUs hereunder shall impose any
obligation on the Company or any of its Affiliates to continue the employment or
engagement of the Participant. Further, the Company or any of its Affiliates (as
applicable) may at any time terminate the employment or engagement of the
Participant, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein.

11. No Rights as a Stockholder. The Participant’s interest in the RSUs shall not
entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the Shares unless
and until such Shares have been issued to the Participant in accordance with
Section 13.

12. Adjustments Upon Change in Capitalization. The terms of this Agreement,
including the RSUs, the Participant’s Unit Account, any Dividend Equivalents,
and/or the Shares, shall be subject to adjustment in accordance with Section 14
of the Plan. This paragraph shall also apply with respect to any extraordinary
dividend or other extraordinary distribution in respect of the Company’s Common
Stock (whether in the form of cash or other property). In the event of an equity
restructuring, the Committee shall adjust any Performance Condition to the
extent it is affected by such restructuring in order to preserve (without
enlarging) the likelihood that such Performance Condition shall be satisfied.
The manner of such adjustment shall be determined by the Committee in its sole
discretion. For this purpose, “equity restructuring” shall mean an “equity
restructuring” as defined in Financial Accounting Standards Board Accounting
Standards Codification 718-10 (formerly Statement of Financial Accounting
Standards 123R).

13. Settlement and Issuance of Shares; Tax Withholding.

(a) The Company shall, as soon as reasonably practicable (and in any event
within two and one-half months of the applicable vesting date or such earlier
time provided in Section 4), issue the Share underlying such vested RSU to the
Participant, free and clear of all restrictions, less a number of Shares equal
to or greater in value than the minimum amount necessary to satisfy federal,
state, local or foreign withholding tax requirements, if any (but which may in
no event be greater than the maximum statutory withholding amounts in the
Participant’s jurisdiction) (the “Withholding Taxes”) in accordance with
Section 16(d) of the Plan (except to the extent the Participant shall have a
written agreement with the Company or any of its Affiliates under which the
Company or an Affiliate of the Company is responsible for payment of taxes with
respect to the issuance of the Shares, in which case the full number of Shares
shall be issued). To the extent any Withholding Taxes may become due prior to
the settlement of any RSUs, the Committee may accelerate the vesting of a number
of RSUs equal in value to the Withholding Taxes, the Shares delivered in
settlement of such RSUs shall be delivered to the Company, and the number of
RSUs so accelerated shall reduce the number of RSUs which would otherwise become
vested on the next applicable vesting date. The number of RSUs or Shares equal
to the Withholding Taxes shall be determined using the closing price per Share
on the New York Stock Exchange (or other principal exchange on which the Shares
then trade) on the trading day immediately prior to the date of delivery of the
Shares to the Participant or the Company, as applicable, and shall be rounded up
to the nearest whole RSU or Share.



--------------------------------------------------------------------------------

8

 

(b) The Company shall pay any costs incurred in connection with issuing the
Shares. Upon the issuance of the Shares to the Participant, the Participant’s
Unit Account shall be eliminated. Notwithstanding anything in this Agreement to
the contrary, the Company shall have no obligation to issue or transfer the
Shares as contemplated by this Agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Company’s shares are listed for trading.

14. Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The RSUs granted hereunder are subject to the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

15. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

16. Governing Law; Arbitration and Venue.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Maryland applicable to contracts made and
performed wholly within the State of Maryland, without giving effect to the
conflict of laws provisions thereof.

(b) Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising with respect
to the matters set forth in Appendix A, to the extent necessary for the Company
(or other member of the Company Group, where applicable) to avail itself of the
rights and remedies referred to therein) that is not resolved by Participant and
the Company (or other member of the Company Group, where applicable) through
good-faith negotiations shall be submitted to arbitration in Dallas, Texas and
the employment arbitration rules and procedures of the American Arbitration
Association, before an arbitrator experienced in employment and compensation
disputes who is licensed to practice law in the State of Texas. The
determination of the arbitrator shall be conclusive and binding on the Company
(or other member of the Company Group, where applicable) and Participant (or its
heirs, beneficiaries or assigns, where applicable) and judgment may be entered
on the arbitrator(s)’ award in any court having component jurisdiction. Each of
the Participant, the Company, and any transferees who hold RSUs pursuant to a
valid assignment hereby irrevocably waives (a) any objections which it may now
or hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Maryland; (b) any claim that any such suit, action,
or proceeding brought in any such court has been brought in any inconvenient
forum; and (c) any right to a jury trial.



--------------------------------------------------------------------------------

9

 

17. Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of the Participant
under, and be entitled to enforce, this Agreement. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.

18. Data Privacy Consent.

(a) General. The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Participant’s employer or contracting party
(the “Employer”) and the Company for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, work location and phone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, hire date, any shares of stock or directorships held in
the Company, details of all awards or any other entitlement to shares awarded,
cancelled, exercised, vested, unvested or outstanding in the Participant’s
favor, for the purpose of implementing, administering and managing the Plan
(“Personal Data”).

(b) Use of Personal Data; Retention. The Participant understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, now or in the future, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Personal Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Personal Data will
be held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Personal Data, request additional information
about the storage and processing of Personal Data, require any necessary
amendments to Personal Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative.

(c) Withdrawal of Consent. The Participant understands that the Participant is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment status or service and career with the
Employer will not be adversely affected; the only consequence of the
Participant’s refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant RSUs or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant
understands that refusing or



--------------------------------------------------------------------------------

10

 

withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.

19. Restrictive Covenants. The Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates,
that the Participant will be allowed access to confidential and proprietary
information (including, but not limited to, trade secrets) about those
businesses, as well as access to the prospective and actual customers,
suppliers, investors, clients and partners involved in those businesses, and the
goodwill associated with the Company and its Affiliates. Participant accordingly
agrees to the provisions of Appendix A to this Agreement (the “Restrictive
Covenants”). For the avoidance of doubt, the Restrictive Covenants contained in
this Agreement are in addition to, and not in lieu of, any other restrictive
covenants or similar covenants or agreements between the Participant and the
Company or any of its Affiliates.

20. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the RSUs contemplated
hereunder, the Participant expressly acknowledges that (a) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
suspended or terminated by the Company at any time, to the extent permitted by
the Plan; (b) the grant of RSUs is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted in the past; (c) all
determinations with respect to future grants of RSUs, if any, including the
grant date, the number of Shares granted and the applicable vesting terms, will
be at the sole discretion of the Company; (d) the Participant’s participation in
the Plan is voluntary; (e) the value of the RSUs is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract,
if any, and nothing can or must automatically be inferred from such employment
contract or its consequences; (f) grants of RSUs, and the income and value of
same, are not part of normal or expected compensation for any purpose and are
not to be used for calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments, the Participant waives any claim on such basis, and for the
avoidance of doubt, the RSUs shall not constitute an “acquired right” under the
applicable law of any jurisdiction; and (g) the future value of the underlying
Shares is unknown and cannot be predicted with certainty. In addition, the
Participant understands, acknowledges and agrees that the Participant will have
no rights to compensation or damages related to RSU proceeds in consequence of
the termination of the Participant’s employment for any reason whatsoever and
whether or not in breach of contract.

21. Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any RSUs granted thereunder,
including by sending award notices on behalf of the Company to Participants, and
by facilitating through electronic means acceptance of RSU Agreements by
Participants.



--------------------------------------------------------------------------------

11

 

22. Section 409A of the Code.

(a) This Agreement is intended to comply with the provisions of Section 409A of
the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any regulations promulgated thereunder,
including without limitation by delaying the issuance of the Shares contemplated
hereunder.

(b) Notwithstanding any other provision of this Agreement to the contrary, if a
Participant is a “specified employee” within the meaning of Section 409A of the
Code, no payments in respect of any RSU that is “deferred compensation” subject
to Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six months after the
date of the Participant’s “separation from service” or, if earlier, the
Participant’s date of death. Following any applicable six-month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day. The
Participant is solely responsible and liable for the satisfaction of all taxes
and penalties under Section 409A of the Code that may be imposed on or in
respect of the Participant in connection with this Agreement, and the Company
shall not be liable to any Participant for any payment made under this Plan that
is determined to result in an additional tax, penalty or interest under
Section 409A of the Code, nor for reporting in good faith any payment made under
this Agreement as an amount includible in gross income under Section 409A of the
Code. Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

23. Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Company may elect to issue or deliver such Shares in book entry form in lieu of
certificates.

24. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

25. Acceptance and Agreement by the Participant. By accepting the RSUs
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Agreement, and
the Company’s policies, as in effect from time to time, relating to the Plan.
The Participant’s rights under the RSUs will lapse forty-five (45) days from the
Date of Grant, and the RSUs will be forfeited on such date if the Participant
shall not have accepted this Agreement by such date. For the avoidance of doubt,
the Participant’s failure to accept this Agreement shall not affect the
Participant’s continuing obligation sunder any other agreement between the
Company and the Participant.

26. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.



--------------------------------------------------------------------------------

12

 

27. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

28. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.

29. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together with the
Award Notice constitute one in the same agreement.

[Signatures follow]



--------------------------------------------------------------------------------

INVITATION HOMES INC. By:    /s/ Mark A. Solls   Name:    Mark A. Solls   Title:
 

Executive Vice President, Secretary

and Chief Legal Officer

 

Acknowledged and Agreed

as of the date first written above:

/s/ Frederick C. Tuomi Participant Signature

 

 

 

 

 

 

 

 

 

 

[Signature Page to Restricted Stock Unit Agreement]



--------------------------------------------------------------------------------

Appendix A - 1

 

APPENDIX A

Restrictive Covenants

1. Non-Competition; Nonsolicitation.

(a) The Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Restricted Group (as defined below) and accordingly agrees
as follows:

(i) During the Participant’s employment or service, as applicable, and for a
period equal to one year following the date the Participant ceases employment or
service, as applicable, for any reason (the “Restricted Period”), the
Participant will not, without the prior written consent from the Company
regarding the specific solicitations, engagements, or actions proposed, and such
consent to be delivered in its sole, good faith discretion, whether on the
Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting in competition with the Restricted Group in the
Business the business of any then current or prospective client or customer with
whom the Participant (or the Participant’s direct reports) had personal contact
or dealings on behalf of the Company and its Subsidiaries during the one-year
period preceding the Participant’s termination of employment or service, as
applicable.

(ii) During the Restricted Period, the Participant will not, without prior
written consent from the Company regarding the specific engagement, employment,
or investment proposed, and such consent to be delivered in its sole, good faith
discretion, directly or indirectly:

(A) engage in the Business in any geographical area that is within 20 miles of
any geographical area where the Restricted Group engages in the Business (or has
plans to plans to engage in the Business during the Restricted Period);

(B) enter the employ of, or render any services to, a Competitor, except where
such employment or services do not relate to the Business; or

(C) acquire a 10% or greater financial interest in a Competitor, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant.

(iii) Notwithstanding anything to the contrary in this Appendix A, the
provisions of this Section 1 shall not restrict ownership of any number of
single-family homes for personal use by the Participant or up to one hundred
additional single-family homes as personal investments.

(iv) During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:



--------------------------------------------------------------------------------

Appendix A - 2

 

(A) solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group; or

(B) hire any employee who provided services to the Restricted Group as of the
date of the Participant’s termination of employment or service, as applicable,
or terminated employment within six months prior to the termination of the
Participant’s employment or service, as applicable; provided that this
restriction shall not apply to any employee whose employment is terminated by
the Company.

(v) For purposes of this Appendix A:

(A) “Business” shall mean the business of acquiring controlling investments in,
owning, developing, leasing, operating or managing one to four unit residential
real properties, including single-family homes in planned unit developments and
individual single family townhomes and individual residential condominium units
in a low-rise or high-rise condominium project, where such properties are
located in the United States but excluding, for the avoidance of doubt, (1) any
activities undertaken with the prior written consent of the Board sought in
accordance with sub-sections (a)(i) or (a)(ii), and (2) acting as a broker with
respect to leasing and sale transactions.

(B) “Competitor” shall mean any Person engaged in the Business in direct
competition with the Company and its Subsidiaries, but excluding any Person for
which less than 10% of its revenue during its most recent fiscal year is derived
from activities similar to the Business.

(C) “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries and Affiliates.

(b) It is expressly understood and agreed that although the Participant and the
Restricted Group consider the restrictions contained in this Section 1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Appendix A is an unenforceable restriction against the Participant, the
provisions of this Appendix A shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Appendix A is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

(c) The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which the Participant is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.

(d) The provisions of this Section 1 shall survive the termination of the
Participant’s employment or service for any reason.



--------------------------------------------------------------------------------

Appendix A - 3

 

(e) Notwithstanding anything herein to the contrary, Sections 1(a)(i) and
1(a)(ii) shall not apply to the Participant if the Participant’s principal place
of employment or the state in which the Participant provides services, in each
case on the Date of Grant, is located in the State of California.

2. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) The Participant will not at any time (whether during or after the
Participant’s employment or engagement, as applicable) (x) retain or use for the
benefit, purposes or account of the Participant or any other Person; or
(y) disclose, divulge, reveal, communicate, share, transfer or provide access to
any Person outside the Company and its Affiliates (other than its professional
advisers who are bound by confidentiality obligations, lenders and partners or
otherwise in performance of the Participant’s employment or engagement duties),
any proprietary and non-public/confidential information (including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Restricted Group (“Confidential Information”) without the prior written
authorization of the board of directors of the Company; provided, however, that
the conscious awareness of any Confidential Information (as opposed to the
physical possession of documentary Confidential Information) by the Participant,
and the Participant’s consideration of such information in connection with the
Participant’s pursuit or evaluation of, involvement with or participation in,
any project or activity that is not prohibited by this Appendix A shall be
deemed not to constitute a breach of Section 2(a)(i)(x) or Section 2(a)(iv)(x)
in any manner whatsoever, unless such Participant’s use of such Confidential
Information has an objective and detrimental impact on the business of the
Company and its Subsidiaries.

(ii) “Confidential Information” shall not include any information that is
(x) generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant; (y) made legitimately available to the
Participant by a third party without breach of any confidentiality obligation of
which the Participant has knowledge (it being understood that any information
made available by an employee, officer or director of the Company Group shall
not be protected by this exclusion); or (z) required by law to be disclosed;
provided, that with respect to subsection (z) the Participant shall give prompt
written notice to the Company of such requirement and reasonably cooperate with
any attempts by the Company to obtain a protective order or similar treatment.

(iii) Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s family (it being understood that, in this Appendix
A, the term “family” refers to the Participant, the Participant’s spouse, minor
children, parents and



--------------------------------------------------------------------------------

Appendix A - 4

 

spouse’s parents) and legal or financial advisors, the existence or contents of
this Agreement; provided, that the Participant may disclose to any prospective
future employer the provisions of Sections 1 and 2 of this Appendix A; provided,
further, that any such employer agrees to maintain the confidentiality of such
terms. This Section 2(a)(iii) shall terminate if any member of the Company Group
publicly discloses a copy of the Restricted Stock Unit Agreement or this
Appendix A (or, if any member of the Company Group publicly discloses summaries
or excerpts of the Subscription Agreement or this Appendix A, to the extent so
disclosed).

(iv) Upon termination of the Participant’s employment or service for any reason,
the Participant shall (x) except as otherwise provided herein, cease and not
thereafter commence use of any Confidential Information or intellectual property
(including without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by any member of the Restricted Group; (y) immediately destroy, delete, or
return to the Company, at the Company’s option and expense, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in the Participant’s possession or
control (including any of the foregoing stored or located in the Participant’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information, except that the Participant may retain only
those portions of any personal notes, notebooks and diaries that do not contain
any Confidential Information; and (z) notify and reasonably cooperate with the
Company regarding the delivery or destruction of any other Confidential
Information of which the Participant is or becomes aware.

(b) Intellectual Property.

(i) If the Participant creates, invents, designs, develops, contributes to or
improves any works of authorship, inventions, intellectual property, materials,
documents or other work product (including, without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials), either alone or with third parties,
at any time during the Participant’s employment or engagement and within the
scope of such employment or engagement and with the use of any the Company’s
resources (the “Company Works”), the Participant shall promptly and fully
disclose the same to the Company and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.

(ii) The Participant shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works. If the Company is unable for any other reason, to secure the
Participant’s signature on any document for this



--------------------------------------------------------------------------------

Appendix A - 5

 

purpose, then the Participant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as the Participant’s agent
and attorney in fact, to act for and in the Participant’s behalf and stead to
execute any documents and to do all other lawfully permitted acts required in
connection with the foregoing.

(iii) The provisions of Section 2 hereof shall survive the termination of the
Participant’s employment or engagement, in either case, for any reason.

(c) Protected Rights. Nothing contained in this Agreement or any other plan,
policy, agreement, or code of conduct or similar arrangement of the Company
Group, limits Participant’s ability to (i) disclose any information to
governmental agencies or commissions as may be required by law, (ii) file a
charge or complaint with, or communicate or cooperate with, any U.S. federal,
state, or local governmental agency or commission (a “Governmental Entity”), or
otherwise participate in any investigation or proceeding that may be conducted
by a Governmental Entity with respect to possible violations of any U.S.
federal, state or local law or regulation, or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case all such
charges, complaints, communications and disclosures are consistent with
applicable law, or (iii) receive an award from a Governmental Entity for
information provided under any whistleblower program, including the
Participant’s right to seek and obtain a whistleblower award for providing
information relating to a possible securities law violation to the Securities
and Exchange Commission.

3. Specific Performance. The Participant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of Section 1 or 2 of
this Appendix A may be inadequate and the Company may suffer irreparable damages
as a result of such breach. In recognition of this fact, the Participant agrees
that, in the event of a Restrictive Covenant Violation, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
seek equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.